Citation Nr: 0616408	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for tuberculosis (TB), has been 
received.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO, which denied 
entitlement to the benefits enumerated above.

Service connection was previously denied for PTSD and TB by 
Board and RO determinations, respectively, that became final.  
38 U.S.C.A. §§ 511(a), 7103, 7104, 7105(c) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1103 (2005).  In its present 
adjudication, the RO decided the claims based on the lack of 
new and material evidence sufficient to reopen the claims.  
Regardless of RO action, however, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Thus, whether new and material evidence 
respecting these claims has been received will be discussed 
below.

In December 2005, the veteran testified at a hearing before 
the undersigned, which took place at the RO.



FINDINGS OF FACT

1.  The veteran had active duty service in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran is not shown to be suffering from a prostate 
condition.

3.  By March 1999 decision, the Board denied service 
connection for PTSD.

4.  Evidence added to the record since the Board's March 1999 
decision consists of nonspecific stressor information and an 
unsubstantiated diagnosis of PTSD.  

5.  The evidence received since the Board's March 1999 
decision is insufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of service connection for PTSD.

6.  By March 1998 rating decision, the RO denied service 
connection for TB; the veteran initiated but did not perfect 
an appeal after the RO's issuance of a statement of the case 
in December 1999.

7.  Evidence added to the record since the RO's March 1998 
rating decision consists of an August 2000 statement of a 
nurse practitioner indicating that X-ray studies in 1974 and 
1975 reflected that the veteran did not have TB.

8.  The evidence received since the March 1998 rating action 
is insufficient to establish a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
service connection for TB.



CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in, or aggravated 
by, the veteran's active duty service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. §§ 
101(16), 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

2.  The March 1999 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2005).

3.  The evidence received since the March 1999 Board decision 
is not new and material, and the claim of entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

4.  The March 1998 rating decision tion, which denied the 
veteran's claim of service connection for TB, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

5.  The evidence received since the March 1998 rating 
decision is not new and material, and the claim of 
entitlement to service connection for TB s not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of VA benefits 
of any information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letter dated in October 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was informed "[t]ell us 
about any additional information or evidence that you want us 
to try to get for you."  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records are in the file, as are service 
personnel records, VA medical treatment records, and private 
medical records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was not afforded medical examinations pertaining 
to the currently decided claims.  Under applicable law, a VA 
medical opinion need only be obtained if there is competent 
evidence of a current disability, and evidence that the 
disability or symptoms may be associated with service, but 
the case does not contain sufficient medical evidence for VA 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
In this case, there is no current evidence of a prostate 
disorder or of TB.  In any event, regarding the issues of TB 
and PTSD, the duty to assist is circumscribed in new and 
material evidence cases.  The duty to assist does not appear 
to attach until a claim is reopened.  See 38 U.S.C.A. 
§§ 5103A(f), 5108.

The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for a prostate 
disorder, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board notes 
that the lack of such information is harmless in this 
instance.  As is described in detail below, service 
connection for a prostate disorder is not warranted, and 
providing the additional information required by the newly 
issued decision would not serve to assist the veteran in 
establishing his claim.  A remand to the RO for remedial 
action, therefore, is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war, TB is presumptively service connected 
if it becomes manifest to a degree of at least 10 percent 
within three years of separation from service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154; See 38 C.F.R. § 3.304(f).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Under VA law, prostate cancer is associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Prostate cancer shall 
be service connected if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Prostate

The available service medical records are negative for any 
evidence of prostate cancer or any condition of the prostate.  
Post-service medical records reflect no prostate-related 
diagnosis.  Indeed, a September 2005 medical problem list 
includes many serious medical conditions but fails to mention 
any disorder of the prostate.  At his December 2005 hearing, 
the veteran indicated that the only problem he had that was 
associated with the prostate was slow urination.  The veteran 
is not competent to provide medical opinions upon which the 
Board may rely, and his assessment as to the manifestations 
of a prostate disorder is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, there is 
no objective evidence of a current prostate disability.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Gilpin, 
supra.  With no evidence of a current disability, service 
connection for a prostate condition is not warranted.  

New and Material Evidence 

In a March 1998 rating decision, the RO denied the veteran's 
claim of service connection for TB.  The veteran was provided 
notice of the decision and of his appellate rights.  He filed 
a notice of disagreement but did not perfect an appeal 
following the issuance of a statement of the case.  
Therefore, the March 1998 rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  By March 1999 
decision, the Board denied service connection for PTSD.  As a 
general rule, Board decisions are final.  38 C.F.R. §20.1100.  

Nevertheless, claims will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the March 1999 Board decision was the last final 
disallowance regarding the issue of entitlement to service 
connection for PTSD, the Board must review all of the 
evidence submitted since that decision to determine whether 
the veteran's claim for service connection for PTSD should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Because the March 1998 rating 
decision was the last final disallowance regarding the issue 
of entitlement to service connection or TB, the Board must 
review all of the evidence submitted since that rating 
decision to determine whether the veteran's claim of service 
connection for TB should be reopened and readjudicated on a 
de novo basis.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

PTSD

Regarding the claim of service connection for PTSD, the 
evidence of record at the time of the March 1999 rating 
action consisted of the service medical records, which were 
negative for a diagnosis of PTSD; service personnel records 
reflecting service in Vietnam from July 1969 to July 1970 as 
well as several awards and decorations, which failed to 
denote combat experience; August 1998 hearing testimony 
detailing alleged stressors and indicating that the veteran's 
primary military occupation was that of a cook; and post-
service medical records demonstrating the possibility of PTSD 
beginning in the mid 1990's.  Regarding the latter, a clear 
diagnosis of PTSD was rendered in January 1995 when PTSD was 
diagnosed as secondary to Vietnam combat.  Other diagnoses in 
1995 included symptoms of PTSD, rule out PTSD, and findings 
reflecting inconsistent reporting rendering a clear diagnosis 
of PTSD impossible.  An April 1995 VA examination for 
housebound status indicated an unsubstantiated diagnosis of 
PTSD as well as major depressive disorder.  Conversely, an 
April 1995 VA psychological evaluation failed to yield an 
Axis I diagnosis of PTSD.

Evidence received subsequent to the March 1999 Board decision 
consists of a PTSD questionnaire completed by the veteran and 
received in August 2002 reflecting unverifiable stressors 
such as an unnamed military police officer who was killed by 
sniper fire in Da Nang in late 1970, although the veteran 
left Vietnam in July 1970, and mortar attacks, also in Da 
Nang.  The veteran did not provide a date or any other 
specifics respecting these mortar attacks.  Due to the lack 
of descriptive information, these alleged stressors are 
unverifiable.  The additional evidence also includes a July 
2004 unsubstantiated diagnosis of PTSD included as part of a 
medical problem list.  The new evidence also consists of a 
lengthy September 2005 VA problem list that does not include 
a diagnosis of PTSD.  Finally, the additional evidence 
includes the December 2005 hearing testimony indicating 
allegations of PTSD symptomatology.

The Board has reviewed the evidence since the March 1999 
Board decision and has determined that the new evidence 
associated with the claims file is not "new and material."  
This evidence does not establish the presence of confirmed 
stressors or a substantiated diagnosis of PTSD.  The new 
evidence, moreover, does not establish combat service.  The 
Board notes that absent combat service, service connection 
for PTSD requires confirmation of stressors upon which the 
diagnosis of PTSD is based.  The newly received evidence does 
not entail confirmed stressors, and the statement from the 
veteran received in August 2002 does not contain details 
allowing for any alleged stressors to be verified.  Thus, any 
diagnosis of PTSD contained in the record is insufficient 
evidence upon which to grant service connection for PTSD.  
See generally 38 C.F.R. §§ 3.303, 3.304(f); 4.125 (2005); 
38 U.S.C.A. § 1154.  

All of the evidence of record received since March 1999 is 
"new" in that it was not of record at the time of the March 
1999 Board decision.  However, the aforementioned evidence is 
not "material" because it is not probative of the issue at 
hand, which is whether the veteran actually suffers from PTSD 
within the meaning of the DSM-IV criteria and whether the 
veteran suffered a PTSD-inducing stressor.  Regarding the 
former, it is unclear that the veteran suffers from PTSD 
under the applicable psychiatric criteria.  Regarding the 
latter, there is no confirmed stressor, and the information 
provided by the veteran to that end is not sufficiently 
specific and, therefore, not verifiable.  The new evidence, 
therefore, does not entail information that was not 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the veteran's claim of service 
connection for PTSD, and does not present a reasonable 
possibility of the substantiation of the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the veteran's claim for service 
connection for PTSD is not reopened.

TB 

The evidence of record at the time of the March 1998 rating 
decision denying service connection for TB consisted of the 
service medical records, which were silent regarding TB and a 
report from the Williamsburg Health Department reflecting no 
actual diagnosis of TB from July 1973 to July 1975

Evidence received subsequent to the March 1998 rating 
decision consists of an August 2000 letter from a registered 
nurse with the Williamsburg County Health Department 
indicating that the Health Department was unable to locate 
any information regarding the veteran's treatment for TB in 
1971.  The nurse indicated, however, that the veteran was 
purified protein derivative positive in 1974 and received INH 
preventive therapy at that time.  All X-ray information 
during 1974 and 1975 indicated that the veteran did not have 
TB, according to the nurse.  At his December 2005 hearing, 
the veteran testified that he was treated for TB in May 1971.  
Several months later, he was prescribed medication for a year 
because a chest X-ray "came back positive."  

The Board has reviewed the evidence since the March 1998 
rating decision and has determined that the new evidence 
associated with the claims file is not "new and material."  
The evidence is "new" because it was not of record before 
the RO issued the March 1998 rating decision.  However, the 
evidence is not "material" because it is not probative of the 
issue at hand, which is whether the veteran has a current 
diagnosis of TB that is etiologically linked to service.  
Because a present diagnosis of TB is not shown, service 
connection for TB would not be warranted.  See 38 C.F.R. 
§ 3.303, 3.307, 3.309; Gilpin, supra; Brammer, supra.  The 
Board notes that if the veteran was indeed exposed to TB, it 
appears that he was treated and that the condition resolved 
without incident.  Because a key ingredient of service 
connection, namely a present disability, is lacking, the new 
evidence does not present a reasonable possibility that the 
claim of service connection for TB will be substantiated.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim for 
service connection for TB is not reopened.


ORDER

Service connection for a prostate disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for PTSD and TB is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


